    Case 1:18-mc-00037 Document 2-2 Filed 11/16/18 Page 1 of 1 PageID# 30



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION




 IN RE THE APPLICATION OF
 REPORTERS COMMITTEE FOR                           Misc. Action No.
 FREEDOM OF THE PRESS TO UNSEAL
 CRIMINAL PROSECUTION OF JULIAN
 ASSANGE




           [PROPOSED] ORDER GRANTING ADMISSION PRO HAC VICE

       Upon consideration of the Motion for Admission Pro Hac Vice of Gabriel Rottman, filed

by Caitlin Vogus of the Reporters Committee for Freedom of the Press on November 16, 2018, it

is hereby ORDERED as follows:

          1. The Motion is GRANTED.

       SO ORDERED this __________ day of ___________________, 2018.




                                            United States District Court Judge
